                                        THE HONORABLE ROBERT S. LASNIK




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE



NORTHWEST ADMINISTRATORS, INC.,
                                            NO.    C19-00482-RSL
                    Plaintiff,
             v.
                                            ORDER DIRECTING ENTRY OF
O-CO CONCRETE CONSTRUCTION                  JUDGMENT
LLC, a Washington limited liability
company,

                    Defendant.

                                      Summary

Judgment Creditor:                       Northwest Administrators, Inc.
Judgment Debtor:                         O-Co Concrete Construction LLC
Principal Judgment Amount               $15,356.28
Liquidated Damages                       $3,071.25
Interest to Date of Judgment:              $207.65
Attorneys' Fees:                           $707.95
Costs:                                     $474.50
Other Recovery Amounts:                  NONE
Percent Interest on Principal:           Six percent (6%) per annum
Interest Rate on Costs:                  NONE
Attorneys for Judgment
  Creditor:                              Reid, McCarthy, Ballew & Leahy, L.L.P.

      THIS MATTER coming on for consideration upon Plaintiff’s motion for

judgment against the Defendant, Plaintiff being represented by its attorney, Russell J.

Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented,



ORDER DIRECTING ENTRY OF JUDGMENT -- Page 1 of 2
and the Court having reviewed the records and file herein, including the affidavit of

Russell J. Reid, the Declaration of Miriam Williams, and the exhibits thereto in

support of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it

is hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff’s Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 313, with which the Defendant

has a valid collective bargaining agreement, and which amounts are due by reason

of its specific acceptance of the Plaintiff’s Agreements and Declarations of Trust for

the period October 2018 through March 2019: for contributions of $15,356.28, for

liquidated damages of $3,071.25, for pre-judgment interest of $207.65, for attorneys’

fees of $707.95, and for costs of $474.50, all for a total of $19,817.63.



       Dated this 21st day of May, 2019.


                                           A
                                           THE HONORABLE ROBERT S. LASNIK
                                           UNITED STATES DISTRICT JUDGE
Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER DIRECTING ENTRY OF JUDGMENT -- Page 2 of 2
